Citation Nr: 1511984	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a back disability.  
 
2.  Entitlement to service connection for prostate cancer with residual erectile dysfunction, to include secondary to herbicide exposure.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 


ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1973 to May 1977.  
 
This matter comes before the Board of Veterans' Appeals (Board) from March 2011, December 2011, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing was created and associated with the claims file.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA outpatient treatment records and the Veteran's hearing transcript are located in Virtual VA.  Also located in Virtual VA is a VA Form 21-22 purporting to appoint the South Carolina Division of Veterans Affairs as representative.  This form, however, is not signed by the Veteran.  Therefore, the Board recognizes the American Legion as the Veteran's representative.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence shows the Veteran was not exposed to herbicides in service.  
 
2.  The preponderance of the evidence shows that the Veteran did not have prostate cancer in service or compensably disabling cancer within one year of separation from active duty.

3.  The preponderance of the evidence shows the Veteran's in-service back injuries are not related to his current back disabilities.  
 
 
CONCLUSIONS OF LAW
 
1.  Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
 
2.  A chronic back disability was not incurred in or aggravated by service, nor may arthritis of the spine be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2011 and May 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in October 2011 with addendum opinions in November and December 2011.  An examination for prostate cancer was not required as there is no evidence of the disability or herbicide exposure in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no additional evidence that need be obtained.  
 
Merits of the Claim
 
Generally, to award service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 
 
For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis and malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
Back Disability
 
The Veteran was treated for back complaints in service.  In March 1975, the Veteran complained of back pain.  The examiner noted that the appellant was scheduled to participate in a jump that evening.  The appellant was referred to a medical officer, but there is no record of the results of that referral.  In May 1975, he complained of low back pain due to heavy work in the motor pool.  Physical examination was unremarkable and the clinician impression was a strain.  He was given a heat pack.  In December 1975, the Veteran was involved in a motor vehicle accident.  Physical examination was significant for a full range of back motion without pain.  X-rays of the thoracic and lumbar spine were unremarkable.  The impression was a muscle strain and the Veteran was given codeine.  
 
Post service the Veteran was first clinically recorded to report back pain in a January 2010 VA outpatient treatment record.  He stated that it was from an old injury, but the clinician noted the Veteran's job required frequent heavy lifting. 

A February 2011 private X-ray revealed evidence of mild arthritis.  

In October 2011, the Veteran was afforded a VA examination.  He described a needle-like sensation in the middle of his buttock, increased pain with moving or standing, and radiating pain down his right leg.  The Veteran had some limitation of motion and pain on motion.  Imaging showed normal lumbar lordosis without any evidence of spondylolisthesis and no degenerative changes.  There were well-preserved disk heights at all levels of the lumbar spine.  The examiner diagnosed low back pain with no evidence of lumbar radiculopathy.  The examiner noted that the claims file was not available for review, but that from the Veteran's history, his current back problems were not related to service.  

In November 2011 an addendum opinion was secured from the October 2010 examiner.  The examiner reported reviewing the claims file and opined "it (was) less likely than not that the patient's current lumbosacral strain and low back pain are not related to his service or any of the injuries that he sustained to his back while in the service.  He has had a symptom free interval of nearly 35 years according to his report."  The opinion appears to indicate a negative etiological conclusion, but is unclear because of the double negative.  
 
In December 2011, a second addendum was secured in light of the November 2011 examiner's use of the double negative.  The claims file was reviewed once more and the examiner opined that the first addendum should have stated the current disability was less likely than not related to pain or injuries sustain during service.  The rationale was the over 35 year gap between the service injuries and the Veteran's claim.  
 
The VA opinions are both adequate and probative because the examiner discussed the appellant's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Simply put, the medical evidence preponderates against finding that the Veteran's in-service injuries are related to his current back disability.  Indeed, there was no showing of a chronic back disorder in-service, it was over 35 years between the Veteran's in-service injuries and his earliest post service back treatment, and a VA physician found no continuity of symptomatology.  The Veteran has presented no medical  evidence to suggest service incurrence, and the lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, itself, a factor against a finding that the disability was incurred or aggravated in service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

While the Veteran testified at his hearing that his back disorder is related to service, there is no evidence that he has the education or training to offer a medical opinion addressing the etiology of his current back disability to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the evidence preponderates against granting service connection for a back disability.  The claim is denied.
 
Prostate Cancer and Erectile Dysfunction
 
If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  A presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops prostate cancer.  There are similar presumptions for veterans who served with certain specified units near the demilitarized zone in Korea.

The Veteran was diagnosed with prostate cancer in October 2012.  
 
The evidence shows the Veteran did not serve in any capacity that would trigger a presumption of exposure to herbicide.  Indeed, the Veteran never served overseas.  Rather the only suggestion that the appellant was exposed to herbicides comes from his testimony that he washed vehicles and other military equipment that had been used in Vietnam.  Significantly, the Veteran has not submitted any evidence these  duties actually led to an inservice exposure to herbicides.  Moreover, given that the Veteran did not serve overseas in the prescribed enumerated areas he is not entitled to the presumption provided for such veterans who did so serve.  Thus, he is required to submit evidence that his prostate cancer was related to his alleged inservice exposure.  He has failed to submit that evidence.  Accordingly, there is no basis to grant entitlement to service connection on any presumptive basis. 

The Board thus turns to direct service connection, however, given that there is no evidence of a prostate disorder inservice, or a compensably disabling malignant tumor of the prostate within a year of his separation from active duty, there is no basis to grant service connection on a direct basis.

The Veteran gave testimony at the October 2014 videoconference hearing which reflected the claims set out above.  Following that proceeding the Veteran submitted a December 2014 medical opinion from Dr. T.N. who stated that the Veteran was a Vietnam veteran who reported exposure to multiple chemicals during his tour of service.  The doctor opined that "his time in Vietnam may have contributed to his prostate cancer."  This opinion, however, has no probative value as it is based on a faulty foundation  given that the appellant never served in the Republic of Vietnam.

The appeal is denied.

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 

ORDER
 
Entitlement to service connection for a back disability is denied.  
 
Entitlement to service connection for prostate cancer, to include residual erectile dysfunction is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


